1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 PAMELA ROMERO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,527

10 LARRY ALIRES,

11          Defendant-Appellant,

12 v.

13 ERNESTO ROMERO,

14          Third-Party Defendant.


15 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
16 Abigail Aragon, District Judge

17 Nancy Ann Richards
18 Las Vegas, NM

19 for Appellee

20 Larry Alires
21 Las Vegas, NM

22 Pro Se Appellant
1                           MEMORANDUM OPINION

2 WECHSLER, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.


8                                              _______________________________
9                                              JAMES J. WECHSLER, Judge

10 WE CONCUR:




11 _______________________________
12 MICHAEL E. VIGIL, Judge




13 _______________________________
14 LINDA M. VANZI, Judge




                                           2